Per Curiam.
It is plain that the fund ought to have been decreed to the mortgagees, whose business it is to distribute it to the creditors for whom they are trustees. What right had the court to take the trust out of their hands, and execute it in their stead ? The mortgagee, in Donnelly v. Hays, was no further a trustee for his assignees than every holder of the legal title is a trustee. All that was necessary there, was, to treat the assignees as equitable parties, whose interests appeared of record, but who could not have compelled the mortgagee to settle an account. What would be said to a creditor of a decedent plaintiff, coming into court to demand his proportion of the assets recovered by the executor or administrator ? He would not be heard. It is the business of the court, in such cases, to make distribution to the representative of a class, and not to the individuals that compose it.
The decree is consequently reversed, and the money due on the mortgage decreed to the appellants.